DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 2 has been amended.
112 rejection has been withdrawn.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino [WO 2016171100].
Regarding claim 1: Makino discloses a vehicle drive device comprising:
an electric motor part configured to generate a driving force to drive a vehicle; and
a speed reducer part (20) having an input gear shaft (123), an intermediate gear shaft (124), and an output gear shaft (125) that are disposed in parallel to each other, and configured to decelerate a rotation of the electric motor part input to the input gear shaft (123) in two or more stages and output the rotation,
a gear provided on each gear shaft is composed of a helical gear,
wherein of a plurality of meshing parts of the gears disposed in the speed reducer part, two gears  (23a, 24a) include the meshing parts in which an amount of misalignment occurring between tooth surfaces of two gears meshing with each other differs during driving of the vehicle and during coasting of the vehicle, and a first tooth surface that meshes with a mating tooth surface  (24b, 25a) during the driving is subjected to tooth surface modification (see fig 4), and a second tooth surface that meshes with a mating tooth surface during the coasting is subjected to tooth surface modification having a different amount of modification from the tooth surface modification applied to the first tooth surface ( see fig 4).
Regarding claim 3: Makino discloses the gear shafts are rotatably supported by rolling bearings (14a, 14b, 28a, 28b, 34a, 34b) disposed at two positions apart from each other in an axial direction, and at least one of the gear shafts is rotatably supported by two rolling bearings having different load capacities.
Regarding claim 4: Makino discloses wherein a twisting direction of teeth of a gear provided on the gear shaft rotatably supported by the two rolling bearings (14a, 14b, 28a, 28b, 34a, 34b) having different load capacities is set such that a thrust load acts on the rolling bearing having a relatively larger load capacity during the driving.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada [US Pat # 8,225,690].

Regarding claim 1: Shimada shows a vehicle drive device comprising: an electric motor part configured to generate a driving force to drive a vehicle; and a speed reducer part (fig 1) having an input gear shaft (21), an intermediate gear shaft ( the shaft where intermediate gear 2 is mounted), and an output gear shaft (23) that are disposed in parallel to each other, and configured to decelerate a rotation of the electric motor part input to the input gear shaft in two or more stages and output the rotation,
a gear (1, 2, 3) provided on each gear shaft is composed of a helical gear (see column 9, line 15),
wherein of a plurality of meshing parts of the gears disposed in the speed reducer part, two gears include the meshing parts in which an amount of misalignment occurring between tooth surfaces of two gears meshing with each other differs during driving of the vehicle and during coasting of the vehicle, and a first tooth (1) surface that meshes with a mating tooth surface during the driving is subjected to tooth surface modification, and a second tooth (2) surface that meshes with a mating tooth surface during the coasting is subjected to tooth surface modification having a different amount of modification (crowning)  from the tooth surface modification applied to the first tooth surface. 
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.
In response to applicant argument that Makino fails to disclose “…a first tooth surface that meshes with a mating tooth surface during the driving is subjected to tooth surface modification, and a second tooth surface that meshes with a mating tooth surface during the coasting is subjected to tooth surface modification having a different amount of modification from the tooth surface modification applied to the first tooth surface…”
Makino shows two meshing gear 23a,24a where the teeth are meshing with each other, each has an engaging surface, it is inherent that gear teeth surface are subject to modifications in the process of manufacturing process (milling, shaping, polishing etc…). Also, the two meshing gear teeth shown in fig 4 have different orientation therefore it is considered different modifications. 



    PNG
    media_image1.png
    690
    507
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    714
    503
    media_image2.png
    Greyscale

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 5712727107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658